Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000667
                                                      24-SEP-2012
                                                      01:54 PM




                       NO. SCAD-12-0000667


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                GREGORY T. HIGHNOTE, Respondent.



                       ORIGINAL PROCEEDING

                        (ODC 09-029-8752)


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai'i and the record, it appears Respondent Gregory T. Highnote

failed, upon withdrawal of representation, to take reasonable

steps to protect the interests of his client Somsamai Singwiset

and failed to return original documents to her for a period in

excess of three years, in violation of Rule 1.16(d) of the

Hawai'i Rules of Professional Conduct.   It further appears

Respondent Highnote failed to cooperate with lawful requests from

the Office of Disciplinary Counsel (ODC) during its investigation
of Singwiset’s subsequent complaint, from March to July of 2009,


and from June 2011 to February 2012, including failing to respond


to ODC’s June 14, 2011 petition and summons and failing to attend


a November 29, 2011 pre-hearing conference.   It further appears


in aggravation that Highnote has a single previous discipline


imposed by the California Bar, and has extensive experience in


the practice of law.   It appears, in mitigation, that Highnote’s


behavior did not spring from a dishonest or selfish motive, that


he has assumed full responsibility for his behavior, apologized


to all parties, including Singwiset and ODC, for his neglect and


his failure to cooperate, and made good faith offers of full


restitution.   Therefore, it appearing that suspension is


warranted,


          IT IS HEREBY ORDERED that Respondent Highnote is

suspended from the practice of law in this jurisdiction for a

period of sixty days, effective thirty days after the date of

entry of this order, as provided by Rule 2.16(c) of the Rules of

the Supreme Court of the State of Hawai'i (RSCH).

          IT IS FURTHER ORDERED that Respondent Highnote shall


pay $246.25 to his former client, Somsamai Singwiset, in


reimbursement for fees and costs incurred by her as a result of


his inaction, and that Respondent Highnote shall submit proof of


such payment to this court within thirty days after the entry of


this order.



                                 2

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai'i, Respondent Highnote shall

pay all costs of these proceedings as approved upon timely

submission of a bill of costs, pursuant to RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that Respondent Highnote shall,


within 10 days after the date of this order, file with this court


an affidavit in full compliance with RSCH Rule 2.16(d).


          DATED:   Honolulu, Hawai'i, September 24, 2012.

                                 /s/ Mark E. Recktenwald


                                 /s/ Paula A. Nakayama


                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack





                                 3